DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 18 February 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renteria (US 2018/0215465).
- Regarding Claim 1. Renteria discloses an aircraft (800, fig. 8) comprising: 
an airframe (840) comprising one or more wings (746/748); 
one or more tilt-adjustable rotors (110) positioned forward of the one or more wings (746, fig. 8 illustrates wherein one of the tilt-adjustable rotors of each pair is positioned forward the fore wing); and 
one or more fixed-tilt rotors (869/468) positioned behind at least one of the one or more wings (746/748, fig. 8 illustrates a number of the fixed-tilt rotors behind the wings).
- Regarding Claim 2. Renteria discloses the aircraft of claim 1, wherein an axis of rotation of the one or more tilt-adjustable rotors (110) is configured to be selectively tilted relative to a pitch of the aircraft (“independently rotatable thruster assemblies…rotate to a preferred orientation” [0067]).
- Regarding Claim 3. Renteria discloses the aircraft of claim 1, wherein the one or more tilt-adjustable rotors (110) are adjusted to a vertical position in a cruise mode (“may take the form of a section of the wing, providing lift during forward flight” [0074], as illustrated in fig. 8, the assemblies on the left side of the fuselage are in the vertical position for forward flight, allowing the wing portion of the assemblies to be in line with the aircraft wing and produce lift) and to a horizontal position in a hover mode (“rotate to be positioned for vertical take-off” [0079], as illustrated in fig. 8, the assemblies on the right side of the fuselage are in the horizontal position for vertical take-off/hover).
- Regarding Claim 4. Renteria discloses the aircraft of claim 1, wherein an axis of rotation of the one or more fixed-tilt rotors (869/468) is fixed relative to a pitch of the aircraft (“vertical lift thrusters” [0089], the thrusters are vertical lift only, allowing for them to be fixed relative to a pitch of the aircraft).
- Regarding Claim 5. Renteria discloses the aircraft of claim 1, further comprising support elements coupled to the one or more tilt-adjustable rotors (110, fig. 8 illustrates the support elements), the one or more fixed-tilt rotors (869/468, fig. 8 illustrates booms 722 as support elements), and at least one of the one or more wings (746/748, fig. 8 illustrates the booms also attached to the wings), wherein the support elements couple the one or more tilt-adjustable rotors (110) and the one or more fixed-tilt rotors (869/468) to the airframe (840, fig. 8 illustrates the various support elements attaching the rotors to the wings and the wings being attached to the airframe, allowing for the support elements to couple the various rotors to the airframe).
- Regarding Claim 8. Renteria discloses the aircraft of claim 1, wherein the one or more wings (746/748) comprise a forward set of wings (746) and an aft set of wings (748).
- Regarding Claim 9. Renteria discloses the aircraft of claim 8, wherein the one or more fixed-tilt rotors (869/468) comprise a first set of fixed-tilt rotors (869) that is positioned between the forward set of wings (746) and the aft set of wings (748), and a second set of fixed-tilt rotors (468) that is positioned behind the aft set of wings (748).
- Regarding Claim 10. Renteria discloses the aircraft of claim 1, wherein the one or more tilt-adjustable rotors (110) comprise four tilt-adjustable rotors (fig. 8 illustrates four total tilt adjustable rotors), and wherein at least two tilt-adjustable rotors of the one or more tilt-adjustable rotors (110) are staggered forward and aft of one another (fig. 8 illustrates the rotors staggered forward and aft).
- Regarding Claim 11. Renteria discloses the aircraft of claim 1, wherein each tilt-adjustable rotor (110) of the one or more tilt-adjustable rotors (110) is configured to be independently selectively tilted (“pivot independently” [0039]).
- Regarding Claim 12. Renteria discloses the aircraft of claim 1, wherein the aircraft (800) is configured to transition from a hover mode (“vertical take-off” [0079]), in which the one or more tilt-adjustable rotors (110) are adjusted to the horizontal position (“passively rotate to be positioned for vertical take-off” [0079]), and a cruise mode (“forward flight” [0074]), in which the one or more tilt-adjustable rotors (110) are adjusted to the vertical position (“form a section of the wing” [0074]), while at least a subset of the one or more fixed-tilt rotors (869/468) are powered (“some thrusters may be powered down during horizontal flight” [0075]).
- Regarding Claim 13. Renteria discloses a method for enhancing operation of an aircraft (800), the method comprising: 
tilting only one or more forward rotors (110, fig. 8 illustrates the tilting of only one or more forward rotors) positioned in front of one or more wings (746/748) of the aircraft (800), and 
maintaining a fixed tilt angle of one or more rearward rotors (869/468 “vertical thrusters” [0085]) positioned behind at least one of the one or more wings (746/748).
- Regarding Claim 14. Renteria discloses the method of claim 13, further comprising operating the aircraft (800) in a hover mode (“vertical take-off” [0075]), wherein the operating the aircraft (800) in the hover mode (“vertical take-off” [0075]) comprises operating the one or more forward rotors (110) and the one or more rearward rotors (869/468) to only generate thrust in a substantially vertical direction with respect to level ground (“positioned for vertical take-off” [0079]).
- Regarding Claim 15. Renteria discloses the method of claim 14, further comprising operating the aircraft (800) in a cruise mode (“forward flight” [0074]), wherein the operating the aircraft (800) in the cruise mode (“forward flight” [0074]) comprises operating the one or more forward rotors (110) to generate thrust in a forward direction with respect to a front of the aircraft (800, “thruster assemblies may take the form of a section of the wing, providing lift during forward flight” [0074]).
- Regarding Claim 16. Renteria discloses the method of claim 15, wherein the operating the aircraft (800) in the cruise mode (“forward flight” [0074]) further comprises powering off the one or more rearward rotors (869/468, “some thrusters may be powered down during horizontal flight” [0075]).
- Regarding Claim 17. Renteria discloses the method of claim 15, further comprising transitioning between the hover mode (“vertical take-off” [0075]) and the cruise mode (“forward flight” [0074]), wherein the transitioning between the hover mode (“vertical take-off” [0075]) and the cruise mode (“forward flight” [0074]) comprises the tilting only the one or more forward rotors (110, the only tiltable rotors are the thruster assemblies 110).
- Regarding Claim 18. Renteria discloses the method of claim 17, wherein the transitioning between the hover mode (“vertical take-off” [0075]) and the cruise mode (“forward flight” [0074]) comprises maintaining power to the one or more rearward rotors (“provide pitch and roll stability during vertical flight” [0088]).
- Regarding Claim 19. Renteria discloses the method of claim 13, further comprising tilting at least one of the one or more forward rotors (110) independently of other ones of the one or more forward rotors (110) to adjust a yaw of the aircraft (800, “provide yaw control during hover and roll and pitch control during horizontal flight” [0077]).
- Regarding Claim 21. Renteria discloses the method of claim 13, wherein the tilting only the one or more forward rotors (110) comprises selectively tilting only the one or more forward rotors (110) between a horizontal position (right side of fig. 8) and a vertical position (left side of fig. 8) to adjust an amount of forward thrust provided by the one or more forward rotors (110, “provide yaw control during hover and roll and pitch control during horizontal flight” [0077]), wherein the horizontal position is a position where an axis of rotation of the one or more forward rotors (110) is orthogonal to a pitch of the aircraft (800, fig. 8 illustrates the arrangement), and wherein the vertical position is a position where the axis of rotation of the one or more forward rotors (110) is parallel to a pitch of the aircraft (800, fig. 8 illustrates the arrangement).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Renteria in view of Kwon et al. (US 10,543,905).
- Regarding Claim 6. Renteria discloses the aircraft of claim 1, further comprising power sources (844, “battery” [0111]) and one or more wings (746/748).  Renteria does not disclose the power source coupled to a wing and positioned exterior to the wing.
However, Kwon discloses a similar aircraft (fig. 1 and 8a-b) wherein the power source (806.1-806.5, “batteries” column 14 line 53) is coupled to a wing (fig. 3 illustrates the floats which house the batteries coupled to the wings) and positioned exterior to the wing (fig. 8a-b illustrate the batteries in the floats positioned exterior to the wing).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power sources of Renteria to be coupled to and positioned exterior of the wings as disclosed by Kwon to allow for shifting of the center of gravity of the aircraft to help the aircraft move forward, back, left or right as disclosed by Kwon in column 7 lines 36-42.
- Regarding Claim 7. Renteria as modified discloses the aircraft of claim 6. Kwon further discloses wherein the power sources (806.1-806.5) are configured to be selectively repositioned relative to the one or more wings to adjust a center of gravity of the aircraft ([abstract]).
- Regarding Claim 20. Renteria discloses the method of claim 13, with a power source (840), but does not disclose further comprising repositioning rotor power sources coupled beneath the one or more wings of the aircraft to adjust a center of gravity of the aircraft.
However, Kwon discloses a similar method (fig. 1 and 8a-b) further comprising repositioning rotor power sources (806.1-806.5, “batteries” column 14 line 53) coupled beneath the one or more wings of the aircraft (fig. 3 illustrates the floats which house the batteries coupled to the wings, and the floats being beneath the wings) to adjust a center of gravity of the aircraft ([abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Renteria to incorporate the moveable power sources as disclosed by Kwon to allow for shifting of the center of gravity of the aircraft to help the aircraft move forward, back, left or right as disclosed by Kwon in column 7 lines 36-42.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        25 May 2022